Defendant’s claim that the trial court’s dismissal of an allegedly sick juror was not supported by an adequate inquiry is unpreserved for review as a matter of law, and, in any event, without merit, there being ample support in the record for the court’s enunciated reason for dismissing the juror, namely, that the juror would be out at least two days, long enough to delay completion of the trial by a least a week because of an approaching three-day weekend and risk losing other jurors whose continued availability was uncertain. The court correctly imposed consecutive sentences for defendant’s separate and distinct acts of assault and sodomy. Concur — Sullivan, J. P., Wallach, Kupferman and Tom, JJ.